Notice of Pre-AIA  or AIA  Health
Claims 1-11, 13 and 15 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
3.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Response to Amendment
4.         The amendment filed on July 07, 2022 has been entered and considered by the examiner.
By the amendment, claims 1 and 9 are amended. Claim 14 is cancelled. The prior art rejection is modified in view of the amendments made. See office action.



Response to Arguments
5.              Applicant's arguments filed 06/07/2021 have been fully considered. Following Applicants arguments and amendments, 101 rejection of the claims is still Maintained.

Applicant arguments
Moreover, to expedite prosecution, the Applicant has further amended independent claim 1 to recite “conducting field testing for the injector well in real-time, “generating proxy connectivity information for the injector well based on the field data, the model, and the field testing,” and “determining a health of the injector well based on the field data, the model, the field testing, and the proxy connectivity information.” Such amendments are supported by the present application at, for example, paragraphs [0025] and [0026]. Therefore, the claim now explicitly recites “conducting field testing for the injector well,” which is a physical act that is performed in the field for the injector well and is neither a mathematical calculation nor a step that can be performed in the human mind. As a result, the Applicant respectfully asserts that the claim as a whole relates to the practical application of performing real-time injection surveillance for an injector well, including by performing actual field testing for the injector well, as well as making meaningful determinations regarding changes to the operating conditions for the injector well (i.e., the injection allocation target rate for the injector well) and then operating the injector well based on such determinations to improve the overall fluid injection operation. Accordingly, amended independent claim 1 clearly satisfies Step 2A, Prong 2 of the Alice analysis.

Examiner response

Examiner found claims is directed to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Monitoring well using physical sensors and obtaining data and model (mere data gathering see MPEP 2106.05(g) or insignificant extra solution activity) and generating proxy connectivity information using previous data is a mental process or the step that includes mathematical algorithm. Conducting a field testing for the injector well is also a mere data gathering step  see MPEP 2106.05(g)) iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Determining an injection allocation rate is a mathematical or the mental step since it is the combination of two known variables that is cumulative voidage and travel time. The last step “causing the injector well to be operated based at least in part on the determined injection allocation target rate” is no more than generally linking the use of a judicial exception to a field of use by implementing the previous abstract ideas values (See MPEP 2106.05(h)) and it is only the improvement in the abstract idea itself not in the reservoir management technology. Real time injection surveillance management system do not provide meaningful limitations on the execution of the claimed method steps nor provide significantly more (or integrate a judicial exception into a practical application). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Response to prior art Arguments
6.     Applicant's arguments filed 06/07/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below.  Examiner withdraw Rossi and Davidson reference in view of the amendments made and added the new reference Alhuthali. See office action


Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-11, 13 and 15 are directed to method or process, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
updating the model with the field data for the injector well; (a person can practically perform this step using pen and paper thus this is a mental step)
generating proxy connectivity information for the injector well based on the field data, the model, and the field testing; (a person can practically perform this step using pen and paper thus this is a mental step or organizing information into new form through mathematical correlations so it recites “mathematical concepts”)
determining a health of the injector well based on the field data, and the model, the field testing, and the proxy connectivity information; (a person can practically perform this step using pen and paper thus this is a mental step or  organizing information into new form through mathematical correlations so it recites “mathematical concepts”)and
determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well; (a person can practically perform this step using pen and paper thus this is a mental step or it is a only the mathematical calculation for the optimization problem)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of monitoring an injector well coupled to a reservoir in real-time using at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor, obtaining field data for an injector well coupled to a reservoir; obtaining a model comprising representations of at least one of the injector well and the reservoir and conducting field testing for the injector well in real-time;. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The last step “causing the injector well to be operated based at least in part on the determined injection allocation target rate” is no more than generally linking the use of a judicial exception to a field of use. (See MPEP 2106.05(h)) A method of monitoring a field using injection and producer well is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 1 is directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “obtaining field data” and “obtaining a model” as the insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and convention (WURC) as evidenced by: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). (See MPEP 2106.05(d)) Conducting a field testing for the injector well is also a mere data gathering step  and fall under the insignificant extra solution activity and which is well-known, routine and conventional see MPEP 2106.05(g)) iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Monitoring an injector well coupled to a reservoir in real-time using at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and is well-known, conventional and routine (See US 20190309618 A1 (para 24),  fig 1: US 20090276100 A1, US 20160061020 A1 (para 75-79)) The last step “causing the injector well to be operated based at least in part on the determined injection allocation target rate” is no more than generally linking the use of a judicial exception to a field of use. (See MPEP 2106.05(h)) A method of monitoring a field using injection and producer well is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application.  Thus, the claim 1 is not patent eligible.

Claim 2 further recites displaying the health of the injector well on a dashboard. It further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites providing real-time injection surveillance for the field with the dashboard. This limitation further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the obtaining field data is repeated at least once every hour. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 5 further recites wherein determining the health of the injector well is repeated at least once every hour. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 further recites 
obtaining field data for the connected producer well; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))
updating the model with the field data for the connected producer well;  estimating a fluid connectivity between the injector well and the connected producer well. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim 7 further recites wherein the field comprises a plurality of reservoirs. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 8 further recites wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 9 further recites
obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))
updating the model with the field data for each of the injector wells and the field data for each of the producer well; and estimating a fluid connectivity between pairs of wells, each pair comprising one of the injector wells and one of the producer wells. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 10 further recites estimating the fluid connectivity comprises at least one of:
running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the reservoir model;
mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity;
running field tracer programs to infer reservoir connectivity;
conducting interference testing; and
running multiphase reservoir simulations.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 further recites wherein the field data comprises at least one of:
measurements from a choke position sensor; interpreted data; or interpolated data. These limitation is recited at a high level of generality (i.e., as a general means of measuring data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception

Claim 13 further recites generating flow diagnostics from the field data and the model. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 15 further recites providing input to an injection management system.  These limitation is recited at a high level of generality (i.e., as a general means of inputting data), and amounts to insignificant extra solution activity. (See MPEP 2106.05(g))


Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.         Claims 1, 6-11, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Sayarpour (PUB NO: US 20160061020 A1) and further in view of Alhuthali et al. ("Optimal waterflood management using rate control." SPE Reservoir Evaluation & Engineering 10.05 (2007): 539-551.)


Regarding claim 1
Malki teaches a method of monitoring a field,(see abstract- A system can include multiple monitoring wells and at least one injection well in communication with a central facility including a reservoir management computer or server positioned to provide real-time reservoir management of the one or more reservoirs) comprising:
monitoring an injector well coupled to a reservoir in real time using at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor;(see fig 1 and para 40-FIG. 1 illustrates an exemplary structure to provide continuous reservoir pressure monitoring using wellhead and downhole gauges or other sensors installed across several wells 25, 27, and to provide the real-time reservoir pressure and temperature measurements to an engineer's desktop.)
obtaining field data comprising measurement from the at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor; (see para 12- system of providing real-time reservoir management of one or more reservoirs across one or more fields can include a communication network employing both wireless and wireline communication media, a plurality of injection wells each positioned to inject water into a portion of a reservoir and including a wellhead pressure sensor to measure wellhead pressure, an injection rate sensor to measure an injection rate of the water when being injected, and a transceiver adapted to communicate wellhead pressure sensor and injection rate sensor data over the communication network to a central processing facility.)

obtaining a model comprising representations of at least one of the injector well and the reservoir; (see para 35-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3))

updating the model with the field data for the injector well; (see para 13- perform the operations of calibrating an injection well model for each of a plurality of injection wells positioned in at least one reservoir responsive to real-time injection rate and wellhead pressure data associated therewith)

Malki does not teach
conducting field testing for the injector well in real-time; generating proxy connectivity information for the injector well based on the field data, the model, and the field testing: determining a health of the injector well based on the field data, and the model, the field testing, and the proxy connectivity information; and determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well;

In the related filed of invention, Sayarpour teaches conducting field testing for the injector well in real-time; (see para 77-78-The field data 222 can include dynamic tracer data 410. A tracer is a material that can be injected with water or other flooding material into the injection well 32 during the flood operation, and the tracer can be detected after a period of time at one or more of the production wells 30, 34, 62, 64 depending on how the wells are linked in the reservoir 20. The tracer data 410 measures movement of the tracer as it travels through the reservoir 20. The tracer data 410 can be received from equipment, from analysis at the surface 40, from laboratory analysis, any combination thereof, etc. The field data 222 can include dynamic log data 412, such as well log data and production log data. The field data 222 can also include dynamic well test data 414. For example, well test data can include a production logging test (PLT), an injection logging test (ILT), etc.)


generating proxy connectivity information for the injector well based on the field data, the model and the field testing; (see para 81- The field data 222 can also include CRM output data 420. For example, CRM may be run a plurality of times and the CRM output can be the CRM output data 420. see para 155-Defining Injection Entity Index: An IEI is defined by combining (i) injection efficiency and (ii)) Value of Injected Fluid (VIOF) obtained between at least one injecting entity and one producing entity pair (e.g., an injecting-producing entity pair could be at reservoir-reservoir level, injector-producer level, or injector-producer at zonal level) and (iii) pore volume injected (PVI) for each injecting entity. This calculation can be obtained based on analytical methods such as capacitance-resistance model (CRM), tracer analysis, or any combination thereof. )

Examiner note: Examiner consider the injection entity index provides the proxy connectivity information since it is the combination of field data (CRM output), the model (CRM) and the field testing(tracer analysis).

determining a health of the injector well based on the field data, the model, the field testing and the proxy connectivity information; (See para 153-154-The CPI value ranges between 0 and 1, the higher the CPI value the higher the degree of conformance issue in the entity (e.g., producing/injecting entities). See para 171-173-Application when injection and production entities are field/reservoir—the field/reservoir level Conformance Problem Index (CPI) After an entity (e.g., a well) is identified as a conformance candidate, a conformance control treatment may be determined FIGS. 19A-19B illustrates one embodiment of a computer implemented method of determining a conformance control treatment for a well of a hydrocarbon reservoir, where the well is in fluidic communication with a plurality of zones of the hydrocarbon reservoir, referred to herein as method 1900.)

Examiner note: CPI determines the health of an injector well since it measures the conformance problem index of a well and determine when the well requires treatment or not. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include conducting field testing for the injector well in real-time; generating proxy connectivity information for the injector well based on the field data, the model, and the field testing: determining a health of the injector well based on the field data, and the model, the field testing, and the proxy connectivity information as taught by Sayarpour in the system of Malki for analyzing a flood operation on a hydrocarbon reservoir. And generating an interwell connectivity for each injection well and production well pair, determining a value of injected fluid for each injection well and production well pair using the generated interwell connectivity for the well pair and an oil-cut value for the production well of the pair, and aggregating the generated values of injected fluid per pair to determine a value of injected fluid for the first injection well.  (See Sayarpour, Abstract and para 198-200)



The combination of Malki and Sayarpour does not teach determining a health of the injector well based on the field data and the model; and determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well and causing the injector well to be operated based at least in part on the determined injection allocation rate.

In the related field of invention, Alhuthali teaches determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well (see page 539-541-In this paper, we propose an optimal reservoir-management scheme to maximize the sweep efficiency during waterflooding through appropriate rate allocation to the injection and production wells. . The first step is to generate streamlines and compute the time of flight. Sequential quadratic programming (SQP) procedures are used to minimize the arrival time residuals . The static optimization was performed under voidage-replacement constraint; that is, the total field production is equal to the field injection. For the field case, we took the arrival time as the time required to travel from the injector to the producer. The new rates after optimization are shown in Table 1. There were no changes to the injection rates, but significant changes to the production rates. These changes led to equalized arrival times and excellent water-cut performance, as shown in Fig. 4.)

Examiner note: Cumulative voidage is determined by maintaining the volume of fluids produced at the producer well equal to the volume of water injected at the injector well (i.e., maintain the Voidage Replacement Ratio or VRR equal to 1.0). Optimization is performed by sequential quadratic programming (SQP).

causing the injector well to be operated based at least in part on the determined injection allocation rate. (see summary-This paper proposes a practical and efficient approach for computing optimal injection and production rates, thereby managing the waterflood front to maximize sweep efficiency and delaying the arrival time to minimize water cycling. We demonstrate the potential of the approach to optimize the flow profile along injection/production segments of horizontal-smart wells.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include determining a health of the injector well based on the field data and the model; and determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well and causing the injector well to be operated based at least in part on the determined injection allocation rate as taught by Alhuthali in the system of Malki and Sayarpour for computing optimal injection and production rates, thereby managing the waterflood front to maximize sweep efficiency and delaying the arrival time to minimize water cycling. (See Alhuthali, Summary)



Regarding claim 6
Malki further teaches obtaining field data for the connected producer well; (see para 35-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23. The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)
updating the model with the field data for the connected producer well; (see para 16-The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135) see para 35-injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); see para 43-To calibrate the well model 55 with representative infectivity index and reservoir pressure values, multi-rate tests, as known to those skilled in the art, can be conducted) and
estimating a fluid connectivity between the injector well and the connected producer well. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)



Regarding claim 7
Malki further teaches wherein the field comprises a plurality of reservoirs.(see para 35- as illustrated in FIG. 1, according to an embodiment of the present invention, a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23)

Regarding claim 8
Malki further teaches wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. (see para 35 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1))

Regarding claim 9
Malki further teaches obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (see para 25 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27; time related injection well data including measured wellhead pressure and injection rate data, calculated well injectivity index data, and calculated static downhole pressure data, for each of the injection wells 29;

updating the model with the field data for each of the injector wells and the field data for each of the producer well; (see para 13- perform the operations of calibrating an injection well model for each of a plurality of injection wells positioned in at least one reservoir responsive to real-time injection rate and wellhead pressure data associated therewith. See para 35 -one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3);-)and

estimating a fluid connectivity between pairs of wells, each pair comprising one of the injector wells and one of the producer wells. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)

Regarding claim 10
Malki does not teach wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the model; mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity; running field tracer programs to infer reservoir connectivity; conducting interference testing; and running multiphase reservoir simulations.
However, Sayarpour further wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the model; mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity; running field tracer programs to infer reservoir connectivity; conducting interference testing; and running multiphase reservoir simulations. (see para 86-87- The tracer data analysis can be conducted at 510 by the petrotechnical application 221 or another application (e.g., another pertrotechnical application). see para 227- 228-At 3308, the method 3300 includes aggregating the generated values of injected fluid per pair to determine a value of injected fluid for the first injection well. In the running example, the final value of injected fluid for the first injection well is 0.37 at steady state by aggregating the four values of injected fluid per well pair (0.15+0.16+0.06+0=0.37).)

Regarding claim 11
Malki does not teach wherein the field data comprises at least one of: measurement from a choke position sensor; interpreted data; or interpolated data. 
However, Sayarpour further teaches wherein the field data comprises at least one of: measurement from a choke position sensor; interpreted data; or interpolated data. (see para 46- Chokes or well control devices 54, 56, 60 are used to control the flow of fluid into and out of respective production wells 30, 34 and injection well 32. see para 71- Receiving field data can include acquiring, capturing, obtaining, requesting, providing, etc. For example, the field data 222 can be received from the wells 30, 32, 34, 62, 64, 66, 68 of the reservoir 20, the well control devices 54, 56, 60, sensors, meters, transmitters, and other equipment (e.g., hydrophones, gauges, etc.),


Regarding claim 13
Malk does not teach generating flow diagnostics from the field data and the model.
However, Sayarpour further teaches generating flow diagnostics from the field data and the model. (see abstract- running capacitance resistance modeling using the received data to generate an interwell connectivity for each injection well and production well pair, determining a value of injected fluid for each injection well and production well pair using the generated interwell connectivity for the well pair and an oil-cut value for the production well of the pair, and aggregating the generated values of injected fluid per pair to determine a value of injected fluid for the first injection well.)


Regarding claim 15
Malki further teaches providing input to an injection management system. (see fig 1 and para 25-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32. The system 30 can also include a user interface 37 which can include a graphical display 39 for displaying graphical images, and a user input device 41)



11.         Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Sayarpour (PUB NO: US 20160061020 A1) and further in view of Alhuthali et al. ("Optimal waterflood management using rate control." SPE Reservoir Evaluation & Engineering 10.05 (2007): 539-551.) and still further in view of Matringe et al (PAT NO: US 10458207 B1)


Regarding claim 2
The combination of Malki, Sayarpour and Alhuthali does not teach displaying the health of the injector well on a dashboard. 
In the related field of invention, Matringe teaches displaying the health of the injector well on a dashboard. (see col 8 line 40-46 and fig 2-Monitoring system 100 may also include one or more remote computers 120 that permit a user, team of users, or multiple parties to access information generated by main computer system 102. For example, each remote computer 120 may include a dashboard display module 122 that renders and displays dashboards, metrics, or other information relating to reservoir production.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki, Sayarpour and Alhuthali to include displaying the health of the injector well on a dashboard as taught by Matringe in the system of Malki, Sayarpour and Alhuthali for modeling physical material flow relationships between injector wells and producer wells in a reservoir and to quantifying a level of uncertainty in a connection-based model and thus determines the efficiency of each inter-well connection using a fractional flow model that incorporates the determined material flow strength measurement, and provides the inter-well connection efficiencies to a controller for controlling material flow through the injector and/or the producer well in the optimization of wells.  (See Matringe, Abstract)


Regarding claim 3
The combination of Malki, Sayarpour and Alhuthali does not teach providing real-time injection surveillance for the field with the dashboard.
In the related field of invention, Matringe further teaches providing real-time injection surveillance for the field with the dashboard.( see col 17 line 5-15 and fig 2-When focusing on a single well, the visualization changes to a display such as that shown in FIG. 10, where all the connected wells or aquifer to a well of interest are displayed with a connection arrow. On each connected well or aquifer, a pie chart may be presented alongside the arrow, where the size of the pie represents the strength (or total liquid rate) of the connection and the proportion represents the efficiency (or proportion of flowing fluids). These visualization systems, along with systems for determining strength, efficiency, and uncertainty in a model)



Regarding claim 4
The combination of Malki, Sayarpour and Alhuthali does not teach wherein the obtaining field data is repeated at least once every hour.
However, Matringe further teaches wherein the obtaining field data is repeated at least once every hour.(see col 12 line 18-21- Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)

Regarding claim 5
The combination of Malki, Sayarpour and Alhuthali does not teach wherein determining the health of the injector well is repeated at least once every hour.
However, Matringe further teaches wherein determining the health of the injector well is repeated at least once every hour. (see col 12 line 18-21-Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)


Relevant prior art 

12.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 20190112914 A1.
Discussing a method of the inter -well tracers of oilfield production monitoring programs. Tracers can be injected into injection wells and recovered from production wells in order to determine well connectivity and fluid flow allocations between wells. Production optimization is performed using the improved geological models, including predicting optimized controls and updating, using the predicted optimized controls, water injection rates and fluid production rates for individual injectors and producers.











Conclusion

13.           All claims 1-11, 13 and 15 are rejected.
14.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the health of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147